At the March Term, A. D. 1868.The general question as to the right of the plaintiff to recover possession of the land is not an open question. It was settled in Van Rensselaer v. Dennison, and other cases previously decided.In an action of ejectment for the non-payment óf rent, where the referee finds as a matter of fact, “that the defendant was at the commencement of the action, and had been for years prior thereto, the owner in fee of said premises, and held the same immediately of the State, and that the contract upon which the action is brought was one of the assignments by means whereof the title came to the defendant, and that the plaintiff had, when the action was commenced, no estate or interest in the premises,” but at the same time finds as a conclusion of law, that the plaintiff is entitled to recover the possession of the premises, the conclusion of law is unwarranted by, and in conflict with, the facts found.But, the conclusion of law being in conformity with the law as settled by the decisions of the courts, the findings of the facts must be presumed erroneous, and furnish no ground for disturbing the judgment.